Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of species claims 7, 9, and 11 in the reply filed on October 30, 2020 is acknowledged.  The traversal is on the ground(s) that, should the linking technical feature be found allowable, and therefore “special,” the non-elected claims should be considered for rejoinder as the Restriction Requirement will have been obviated.  This is not found persuasive because, as shown below, the claims, including the linking technical feature, have not been found to be allowable over the prior art.  Certainly, if in the future said claims are found to be allowable, the non-elected claims will be considered for rejoinder accordingly.  
The requirement is still deemed proper and is therefore made FINAL.  
Claims 8 and 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on October 30, 2020.  

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1, 4-7, 9, and 11-15 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 12-16, 18, and 20-24 of copending Application No. 16/511,725 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.  

Applicant is advised that should claim 4 be found allowable, claim 18 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 1 and 5-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11 and 12 of U.S. Patent No. 10,400,107. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims substantially overlap the instant claims.  

Claims 1 and 5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of copending Application No. 16/306,446 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims substantially overlap the instant claims.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9, and 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
MPEP 2106.03(I) states, 
“A process defines "actions", i.e., an invention that is claimed as an act or step, or a series of acts or steps. As explained by the Supreme Court, a "process" is "a mode of treatment of certain materials to produce a given result. It is an act, or a series of acts, performed upon the subject-matter to be transformed and reduced to a different state or thing." Gottschalk v. Benson, 409 U.S. 63, 70, 175 USPQ 673, 676 (1972) (italics added) (quoting Cochrane v. Deener, 94 U.S. 780, 788, 24 L. Ed. 139, 141 (1876)). See also Nuijten, 500 F.3d at 1355, 84 USPQ2d at 1501 ("The Supreme Court and this court have consistently interpreted the statutory term ‘process’ to require action"); NTP, Inc. v. Research in Motion, Ltd., 418 F.3d 1282, 1316, 75 USPQ2d 1763, 1791 (Fed. Cir. 2005) ("[A] process is a series of acts.") (quoting Minton v. Natl. Ass’n. of Securities Dealers, 336 F.3d 1373, 1378, 67 USPQ2d 1614, 1681 (Fed. Cir. 2003)). As defined in 35 U.S.C. 100(b), the term "process" is synonymous with "method.”

Both claims 1 and 2 are drawn to “method for producing an oxide particle”.  However, each of claims 1 and 2 neither expressly nor implicitly describes any acts or series of acts to be performed.  Therefore, the scope of a method having no steps is clearly indefinite, given that it does not define any acts or series of acts to be performed.  The scope of the “method” of claim 1 and the scope of the “method” of claim 2 are therefore indefinite.  For compact prosecution, the Examiner interprets the preamble of claims 1 and 2 as “An oxide particle”, i.e., product.  Clarification is requested.  
It is noted that claims 1 and 2 state that “color characteristics of the oxide particle are controlled by controlling a ratio.”  This is interpreted as a result effective variable, meaning it is a variable property inherent to the metal oxide itself.  Essentially, the color characteristics of the claimed oxide particle are capable of being controlled.  There are no positively recited steps of actually controlling such ratios, e.g., are the ratios increased/decreased and to what degree?  Further, if the “color characteristic” is 

Claim 4 recites the limitation "the M-O bond ratio" in lines 2 and 8 and “the M-O bond” in line 9.  There is insufficient antecedent basis for this limitation in the claim.  Note that claim 4 depends from claim 1, which does not recite an M-O bond or an M-O bond ratio.  

Claim 6 recites the limitation "M-O bond ratio" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Note that claim 6 depends from claim 1, which does not recite an M-O bond ratio.  

Claim 9 recites the limitation "M-O bond ratio" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Note that claim 9 depends from claim 1, which does not recite an M-O bond ratio.  

Claim 11 refers to a dispersion body as being “film-like.”  While it is clear what a film is, the exact scope of what is “like” a film, yet not a film, is not clear.  

Claim 14 recites the limitation "M-O bond ratio" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Note that claim 14 depends from claim 1, which does not recite an M-O bond ratio.  

Claim 15 recites the limitation "M-O bond ratio" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Note that claim 15 depends from claim 1, which does not recite an M-O bond ratio.  

Claim 18 recites the limitation "the M-O bond ratio" in lines 1-2 and 8 and “the M-O bond” in line 9.  There is insufficient antecedent basis for this limitation in the claim.  Note that claim 18 depends from claims 3 and 1, which do not recite an M-O bond or an M-O bond ratio.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9, and 11-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishii et al (EP 0988853).  
Claims 1 and 2 have been interpreted as product claims (see 112 rejection above).  Claims 1 and 2 essentially require metal oxide particles.  
Regarding claims 1, 2, and 12, Ishii teaches silica-coated metal oxide powder (title).  
Claims 3-7 and 14-20 are considered to further define parameters found in parent claim 1; however, they are not considered to further distinguish the oxide particle products, as instantly claimed.  As such, claims 3-7 and 14-20 are considered satisfied by the disclosed oxide particles of Ishii.  
Claims 9 and 11 are considered to be directed toward an intended use of the claimed oxide particles.  Such a use, in this instance that the particles may be dispersed in a dispersion medium, is not considered to further distinguish the structure of the claimed oxide particles over that of the particles as taught by Ishii.  Further regarding claim 11, it is noted that the oxide particles are not positively claimed as a combination film-like body including a subcombination of the oxide particles.  The oxide particles themselves are being claimed.  It is further noted that Ishii teaches a heating step up to 100°C (par. 51).  
Regarding claim 13, Ishii teaches a preferable primary particle size of 5-120 nm (par. 59), wherein Example 2 shows a primary particle size of 37 nm (Table 1).  

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  






/Colin W. Slifka/           Primary Examiner, Art Unit 1732